Exhibit 10.1

AMENDMENT NO. 1

Dated as of November 12, 2009

to

5-YEAR REVOLVING CREDIT AGREEMENT

Dated as of October 19, 2007

THIS AMENDMENT NO. 1 (“Amendment”) is made as of November 12, 2009 by and among
Acuity Brands, Inc., a Delaware corporation (the “Company”), Acuity Brands
Lighting, Inc., a Delaware corporation (“ABL”, and together with the Company,
collectively “Borrowers”), the financial institutions listed on the signature
pages hereof and JPMorgan Chase Bank, National Association, as Administrative
Agent (the “Administrative Agent”), under that certain 5-Year Revolving Credit
Agreement dated as of October 19, 2007 by and among the Borrowers, the Lenders
and the Administrative Agent (the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent have agreed to the following
amendments to the Credit Agreement.

1. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 2 below, the Credit Agreement is hereby amended
as follows:

(a) The definition of Alternate Base Rate appearing in Section 1.01 of the
Credit Agreement is amended and restated in its entirety to read as follows:

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of (a) the Federal
Funds Effective Rate for such day and (b) one-half of one percent (0.5%) per
annum and (iii) the Eurocurrency Rate for a one month Interest Period in Dollars
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% per annum, provided that, for the avoidance of doubt, such
Eurocurrency Rate for any day shall be based on the rate appearing on Reuters
BBA Libor Rate Page 3750 (or on any successor or substitute page of such service
or any successor to or substitute for such service) at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate,
respectively.



--------------------------------------------------------------------------------

(b) The definition of Pro Rata Share appearing in Section 1.01 of the Credit
Agreement is amended and restated in its entirety to read as follows:

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) and the denominator of which is the Aggregate Commitment at such
time; provided that, in the case of Section 2.27 when a Defaulting Lender shall
exist, the calculation of such denominator shall be made disregarding any
Defaulting Lender’s Commitment. If the Aggregate Commitment has been terminated,
a fraction the numerator of which is such Lender’s Outstanding Credit Exposure
at such time and the denominator of which is the sum of the Aggregate
Outstanding Credit Exposure at such time (giving effect to any Lender’s status
as a Defaulting Lender at such time).

(c) Section 1.01 of the Credit Agreement is hereby amended to add the following
new definitions thereto in the appropriate alphabetical order:

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Facility LCs within three (3) Business Days of the date
required to be funded by it hereunder, (b) notified the Company, the
Administrative Agent, the LC Issuer or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally in
which it commits to extend credit, (c) failed, within three (3) Business Days
after request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three (3) Business Days of the
date when due, unless the subject of a good faith dispute, or (e) (i) become or
is insolvent or has a parent company that has become or is insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“LC Exposure” means, at any time, the aggregate principal amount of all LC
Obligations at such time. The LC Exposure of any Lender at any time shall be its
Pro Rata Share of the total LC Exposure at such time.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Pro Rata Share of the total Swing Line Exposure at such
time.

(d) Section 2.20 of the Credit Agreement is hereby amended to insert the
following immediately after the reference to “Section 3.3” in clause (c) thereof
and immediately preceding the reference to “; provided, however”:

or (d) if such Lender has become a Defaulting Lender

 

2



--------------------------------------------------------------------------------

(e) The following new Section 2.27 is hereby added to the Credit Agreement:

SECTION 2.27 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.6.1;

(b) the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 8.2); provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender.

(c) if any Swing Line Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:

(i) all or any part of such Swing Line Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent (x) the sum of all non-Defaulting
Lenders’ Outstanding Credit Exposures plus such Defaulting Lender’s Swing Line
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.2 are
satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Exposure
and (y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.21.11 for so long as such
LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to Section 2.27(c), the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.21.4 with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.27(c), then the fees payable to the Lenders pursuant to Section 2.21.4
shall be adjusted in accordance with such non-Defaulting Lenders’ Pro Rata
Shares; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.27(c), then, without prejudice to any rights
or remedies of the LC Issuer or any Lender hereunder, all Facility Fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure) and LC Fees payable under Section 2.21.4 with respect to such
Defaulting Lender’s LC Exposure shall be payable to the LC Issuer until such LC
Exposure is cash collateralized and/or reallocated; and

 

3



--------------------------------------------------------------------------------

(d) so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the LC Issuer shall not be
required to issue, amend or increase any Facility LC unless it is reasonably
satisfied that the related exposure of such Defaulting Lender will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Company in accordance with Section 2.27(c), and
participating interests in any such newly issued or increased Facility LC or
newly made Swing Line Loan shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.27(c)(i) (and Defaulting Lenders shall not
participate therein).

In the event that the Administrative Agent, the Company, the LC Issuer and the
Swing Line Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swing Lien
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Pro Rata Share.

(f) Section 6.11 of the Credit Agreement is hereby amended to insert a new
clause (ix) therein as follows:

(ix) Additional unsecured Indebtedness in an aggregate amount, when taken
together with the Permitted Refinancing Indebtedness in respect of the Company’s
8.375% Notes due August 1, 2010, not to exceed $500,000,000; provided that such
unsecured Indebtedness may only remain outstanding in reliance on this clause
(ix) so long as the Company either (i) remains a co-obligor in respect of (and
jointly and severally liable under) such unsecured Indebtedness and such
Permitted Refinancing Indebtedness or (ii) guarantees all of the obligations of
the Subsidiaries in respect of such unsecured Indebtedness and such Permitted
Refinancing Indebtedness.

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that the Administrative Agent shall have received
(i) counterparts of this Amendment duly executed by the Company, all of the
Lenders and the Administrative Agent, (ii) counterparts of the Reaffirmation in
the form of Exhibit A attached hereto from each of the Guarantors and (iii) from
the Company payment and/or reimbursement of the Administrative Agent’s fees and
reasonable out-of-pocket expenses (including reasonable legal fees and expenses)
in connection with this Amendment.

3. Representations and Warranties of the Borrowers. Each Borrower hereby
represent and warrants as follows:

(a) This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of such Borrower enforceable against such Borrower
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by general equitable principles.

 

4



--------------------------------------------------------------------------------

(b) As of the date hereof and giving effect to the terms of this Amendment,
(i) there exists no Default or Unmatured Default and (ii) the representations
and warranties contained in Article V of the Credit Agreement, as amended
hereby, are true and correct true and correct in all material respects except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness of Section 1 hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

ACUITY BRANDS, INC., as a Borrower By:  

/s/ Richard K. Reece

Name:   Richard K. Reece Title:   Executive Vice President and Chief Financial
Officer ACUITY BRANDS LIGHTING, INC., as a Borrower By:  

/s/ Richard K. Reece

Name:   Richard K. Reece Title:   Executive Vice President

 

Signature Page to Amendment No. 1

Acuity Brands, Inc.

5-Year Revolving Credit Agreement dated as of October 19, 2007



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as the Administrative Agent, as the

Swing Line Lender, as a LC Issuer and as a Lender

By:  

/s/ John A. Horst

Name:   John A. Horst Title:   Vice President

 

Signature Page to Amendment No. 1

Acuity Brands, Inc.

5-Year Revolving Credit Agreement dated as of October 19, 2007



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kathleen H. Reedy

Name:   Kathleen H. Reedy Title:   Managing Director

 

Signature Page to Amendment No. 1

Acuity Brands, Inc.

5-Year Revolving Credit Agreement dated as of October 19, 2007



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Gabriela Millhorn

Name:   Gabrielia Millhorn Title:   Senior Vice President

 

Signature Page to Amendment No. 1

Acuity Brands, Inc.

5-Year Revolving Credit Agreement dated as of October 19, 2007



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Brian P. Fox

Name:   Brian P. Fox Title:   Vice President

 

Signature Page to Amendment No. 1

Acuity Brands, Inc.

5-Year Revolving Credit Agreement dated as of October 19, 2007



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Kathleen H. Reedy

Name:   Kathleen H. Reedy Title:   Managing Director

 

Signature Page to Amendment No. 1

Acuity Brands, Inc.

5-Year Revolving Credit Agreement dated as of October 19, 2007



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Brantley Echols

Name:   Brantley Echols Title:   Senior Vice President

 

Signature Page to Amendment No. 1

Acuity Brands, Inc.

5-Year Revolving Credit Agreement dated as of October 19, 2007



--------------------------------------------------------------------------------

EXHIBIT A

REAFFIRMATION

Each of the undersigned Guarantors hereby acknowledges receipt of a copy of the
foregoing Amendment No. 1 to the 5-Year Revolving Credit Agreement dated as of
October 19, 2007 by and among Acuity Brands, Inc., a Delaware corporation (the
“Company”), Acuity Brands Lighting, Inc., a Delaware corporation (“ABL”, and
together with the Company, collectively “Borrowers”), the financial institutions
listed on the signature pages thereof (the “Lenders”) and JPMorgan Chase Bank,
National Association, as Administrative Agent (the “Administrative Agent”) (as
amended and as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), which Amendment No. 1 to
the 5-Year Revolving Credit Agreement is dated as of November 12, 2009 (the
“Amendment”). Capitalized terms used in this Reaffirmation and not defined
herein shall have the meanings given to them in the Credit Agreement. Without in
any way establishing a course of dealing by the Administrative Agent or any
Lender, each of the undersigned Guarantors reaffirms the terms and conditions of
the Guaranty and any other Loan Document executed by it and acknowledges and
agrees that such agreement and each and every such Loan Document executed by the
undersigned Guarantors in connection with the Credit Agreement remains in full
force and effect and is hereby reaffirmed, ratified and confirmed. All
references to the Credit Agreement contained in the above-referenced documents
shall be a reference to the Credit Agreement as so modified by the Amendment and
as the same may from time to time hereafter be amended, modified or restated.

Dated as of November 12, 2009

*******



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Reaffirmation has been duly executed as of the day and
year first above written.

 

ACUITY BRANDS, INC. By:  

/s/ Richard K. Reece

Name:   Richard K. Reece Title:   Executive Vice President and Chief Financial
Officer ACUITY BRANDS LIGHTING, INC. By:  

/s/ Richard K. Reece

Name:   Richard K. Reece Title:   Executive Vice President ABL IP HOLDINGS LLC
By:  

/s/ Richard K. Reece

Name:   Richard K. Reece Title:   Executive Vice President and Chief Financial
Officer

 

Signature Page to Reaffirmation